Exhibit 10.1

EMPLOYMENT AGREEMENT
This Employment Agreement (“Agreement”) is made effective as of February 25,
2014 by and between DineEquity, Inc., a Delaware corporation (the
“Corporation”), and Steven R. Layt (the “Executive”).
WHEREAS, the Corporation desires to employ Executive on the terms and conditions
set forth in this Agreement; and
WHEREAS, the Executive is willing to render services to the Corporation on the
terms and conditions set forth in this Agreement.
NOW, THEREFORE, in consideration of the premises and the mutual terms and
conditions hereof, the Corporation and the Executive hereby agree as follows:
1.    Employment.  The Corporation hereby employs the Executive and the
Executive hereby accepts employment with the Corporation upon the terms and
conditions hereinafter set forth.
2.    Exclusive Services.  The Executive shall devote all necessary working
time, ability and attention to the business of the Corporation during the term
of this Agreement and shall not, directly or indirectly, render any material
services to any business, corporation, or organization whether for compensation
or otherwise, without the prior knowledge and written consent of the Board of
Directors of the Corporation (hereinafter referred to as the “Board”).  During
the Employment Period, the Executive may  (A) serve on corporate, civic or
charitable boards or committees, (B) deliver lectures, fulfill speaking
engagements or teach at educational institutions and (C) manage personal
investments, so long as such activities do not significantly interfere with the
performance of the Executive’s responsibilities as an employee of the
Corporation in accordance with this Agreement and any service on public company
boards of directors is approved in advance by the Board. It is expressly
understood and agreed that to the extent that any such activities have been
conducted by the Executive prior to the effective date of this Agreement, the
continued conduct of such activities (or the conduct of activities similar in
nature and scope thereto) subsequent to the effective date of this Agreement
shall not thereafter be deemed to interfere with the performance of the
Executive’s responsibilities to the Corporation.
3.    Duties.  The Executive is hereby employed as the President, Applebee’s
Business Unit (hereinafter referred to as the “President, Applebee’s”) of the
Corporation and shall render services at the business office of the Corporation
to which the Executive is assigned.  The Executive shall have such authority and
shall perform such duties as are described in Exhibit A attached hereto.
4.    Term.  This Agreement shall have an initial term of two years commencing
as of February 25, 2014 (the “Start Date”).  This Agreement will automatically
renew at the end of the initial term and at the end of each subsequent term, for
a subsequent term of one year unless either party gives written notice of
non-renewal to the other at least 90 days prior to the

1



--------------------------------------------------------------------------------



expiration of the then current term. Such notice may be given for any or no
reason.   This Agreement is subject to earlier termination as hereinafter
provided.
5.    Compensation.  As compensation for services rendered under this Agreement,
the Executive shall be entitled to receive the following:
a.    Base Salary.  The Executive shall be paid a base salary of at least
$450,000 per year, payable in 26 equal bi-weekly installments during the term of
this Agreement, prorated for any partial employment month.  Such base salary
(“Base Salary”) shall be reviewed by the Compensation Committee of the Board
(the “Compensation Committee”) no less frequently than annually.  The Base
Salary may be increased by the Compensation Committee in its discretion, subject
to ratification by the Board.  The Base Salary may not be decreased, except in
the event of an across the board salary reduction approved by the Board
affecting employees of the Corporation at the Chief Officer Level (as defined in
Section 6(a), below).
b.    Additional Compensation.  The Executive shall be paid such additional
compensation and bonuses as may be determined and authorized in the discretion
of the Compensation Committee, subject to ratification by the Board.  The
Executive’s target bonus, to be payable under the Corporation’s annual incentive
plan, shall be 75% of the Executive’s Base Salary.
6.    Benefits.  In addition to the compensation to be paid to the Executive
pursuant to Section 5 hereof, the Executive shall further be entitled to receive
the following:
a.    Participation in Employee Plans.  The Executive shall be entitled to
participate in any health, disability, life insurance, pension, retirement,
profit sharing, executive bonus, long term incentive, or deferred compensation
plan or any other perquisites and fringe benefits that may be extended generally
from time to time to employees of the Corporation at the Chief Officer Level. 
For purposes of this Agreement, employees of the Corporation at the “Chief
Officer Level” shall mean the Chief Executive Officer, the Chief Financial
Officer, the President of Applebee’s, the President of IHOP, and such other
employees of the Corporation as may from time to time be designated as being at
the Chief Officer Level by the Board.
b.    Vacation.  The Executive shall be entitled to vacation in accordance with
the Corporation’s vacation or paid time off policy as in effect from time to
time for employees of the Corporation at the Chief Officer Level.
c.    Equity and Long-Term Incentive Awards.  The Executive shall be entitled to
equity and other long-term incentive awards that may be extended generally from
time to time to employees of the Corporation at the Chief Officer Level, as
approved by the Compensation Committee or the Board, subject to the terms and
conditions of the respective equity and long-term incentive compensation plans
and award agreements and the provisions of this Agreement.

2



--------------------------------------------------------------------------------





7.    Reimbursement of Expenses.  Subject to such rules and procedures as from
time to time are specified by the Corporation, the Corporation shall reimburse
the Executive for reasonable business expenses incurred in the performance of
the Executive’s duties under this Agreement.
8.    Confidentiality/Trade Secrets.  The Executive acknowledges that the
Executive’s position with the Corporation is one of the highest trust and
confidence both by reason of the Executive’s position and by reason of the
Executive’s access to and contact with the trade secrets and confidential and
proprietary business information of the Corporation.  Both during the term of
this Agreement and thereafter, the Executive covenants and agrees as follows:
a.    The Executive shall use best efforts and exercise reasonable diligence to
protect and safeguard the trade secrets and confidential and proprietary
information of the Corporation, including but not limited to any non-public
strategies, business plans, marketing and advertising plans, the identity of its
customers and suppliers, its arrangements with customers and suppliers, and its
technical and financial data, records, compilations of information, processes,
recipes and specifications relating to its customers, suppliers, products and
services;
b.    The Executive shall not disclose any of such trade secrets and
confidential and proprietary information, except as may be required in the
course of the Executive’s employment with the Corporation or by law; and
c.    The Executive shall not use, directly or indirectly, for the Executive’s
own benefit or for the benefit of another, any of such trade secrets and
confidential and proprietary information.
All original and any copies of files, records, documents, emails, drawings,
specifications, memoranda, notes, or other documents relating to the business of
the Corporation, including printed, electronic or digital copies thereof,
whether prepared by the Executive or otherwise coming into the Executive’s
possession, shall be the exclusive property of the Corporation and shall be
delivered to the Corporation and not retained by the Executive upon termination
of the Executive’s employment for any reason whatsoever or at any other time
upon request of the Corporation’s General Counsel or the Board.
9.  Discoveries.  The Executive covenants and agrees to fully inform the
Corporation of and disclose to the Corporation all inventions, designs,
improvements, discoveries, and processes (“Discoveries”) that the Executive has
now or may hereafter have during the Executive’s employment with the Corporation
and that pertain or relate to the business of the Corporation, including but not
limited to the operation and franchising of restaurants, or to any experimental
work, products, services, or processes of the Corporation in progress or planned
for the future, whether conceived by the Executive alone or with others, and
whether or not conceived during regular working hours or in conjunction with the
use of any Corporation assets.  The Executive will hold in trust for the sole
right and benefit of the Corporation, and will transfer, convey, release and
assign to the Corporation all of the Executive’s right, title, and interest, if
any, in and

3



--------------------------------------------------------------------------------



to any and all Discoveries, whether or not patentable or registrable under
copyright or similar laws, that the Executive has solely or jointly conceived or
developed or reduced to practice, or caused to be conceived or developed or
reduced to practice, during the period of time that the Executive is employed
with the Corporation.


Notwithstanding the foregoing, the Executive is not required to assign, or offer
to assign, to the Corporation any invention that fully qualifies under
California Labor Code Section 2870, which section is reproduced below:


“(a)
Any provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his or her rights in an invention to his or
her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer's equipment,
supplies, facilities, or trade secret information except for those inventions
that either:



(1)
Relate at the time of conception or reduction to practice of the invention to
the employer's business, or actual or demonstrably anticipated research or
development of the employer; or



(2)
Result from any work performed by the employee for the employer.



(b)
To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.”



The Executive will assist the Corporation, or its designee, at the Corporation’s
expense, in every proper way to secure and enforce the Corporation’s rights in
the Discoveries as set forth above and any copyrights, patents, mask work rights
or other intellectual property rights relating thereto in any and all countries,
including the disclosure to the Corporation of all pertinent information and
data with respect thereto, the execution of all applications, specifications,
oaths, assignments and all other instruments which the Corporation shall deem
necessary in order to apply for, obtain and maintain such rights and in order to
assign and convey to the Corporation, its successors, assigns and nominees the
sole and exclusive rights, title and interest in and to such Discoveries, and
any copyrights, patents, mask work rights or other intellectual property rights
relating thereto. The Executive will execute or cause to be executed, when it is
in the Executive’s power to do so, any such instrument or papers shall continue
after the termination of my employment. If the Corporation is unable because of
the Executive’s mental or physical incapacity or for any other reason to secure
the Executive’s signature to apply for or to pursue any application for any
United States or foreign patents or copyright registrations covering Discoveries
assigned to the Corporation as set forth above, then the Executive hereby
irrevocably designates and appoints the Corporation and its duly authorized
officers and agents as the

4



--------------------------------------------------------------------------------



Executive’s agent and attorney in fact, to act for and in the Executive’s behalf
and stead to execute and file any such applications and to do all other lawfully
permitted acts to further the prosecution and issuance of letters patent or
copyright registrations thereon with the same legal force and effect as if
executed by the Executive.


10.    Non-Competition.  The Executive covenants and agrees that during the
period of the Executive’s employment, the Executive shall not, without the prior
written consent of the Chief Executive Officer of the Corporation (the “CEO”)
and the Board, directly or indirectly, as an employee, employer, consultant,
agent, principal, partner, shareholder, corporate officer, director, or through
any other kind of ownership (other than ownership of securities of publicly held
corporations of which the Executive owns less than 5% of any class of
outstanding securities) or in any other representative or individual capacity,
engage in or render any services to any business in North America engaged in the
casual dining restaurant industry, the family dining restaurant industry, or in
any other segment of the restaurant industry in which the Corporation or any
subsidiary of the Corporation may become involved after the date hereof and
prior to the date of termination of the Executive’s employment.  For purposes of
this Agreement “casual dining restaurant industry” consists of “sit down table
service” restaurants serving alcoholic beverages, with a per guest average guest
check within the United States of under $20.00 (adjusted upward each year to
recognize Corporation menu price increases). For purposes of this Agreement
“family dining restaurant industry” consists of “sit down table service”
restaurants, with a per guest average guest check within the United States of
under $15.00 (adjusted upward each year to recognize Corporation menu price
increases).
11.    Non-Solicitation.  The Executive agrees that during the period of the
Executive’s employment, and for a period of 24 months following the effective
date of the termination of the Executive’s employment for any reason, the
Executive will not, either directly or indirectly, for the Executive or for any
third party, except as otherwise agreed to in writing by the then CEO, solicit,
induce, recruit, or cause any other person who is then employed by the
Corporation to terminate his/her employment for the purpose of joining,
associating, or becoming employed with any business or activity that is engaged
in the casual dining restaurant industry, the family dining restaurant industry
or any other segment of the restaurant industry in which the Corporation may
become involved after the date hereof and prior to the date of any termination
of employment.
12.    Remedies for Breach of Covenants of the Executive.
a.    The Corporation and the Executive specifically acknowledge and agree that
the foregoing covenants of the Executive in Sections 8, 9, 10 and 11 are
reasonable in content and scope and are given by the Executive for adequate
consideration.  The Corporation and the Executive further acknowledge and agree
that, if any court of competent jurisdiction or other appropriate authority
shall disagree with the parties’ foregoing agreement as to reasonableness, then
such court or other authority shall reform or otherwise construe the foregoing
covenants as reason dictates.

5



--------------------------------------------------------------------------------



b.    The covenants set forth in Sections 8, 9, and 11 of this Agreement, as
provided in Section 13 or 14, shall continue to be binding upon the Executive,
notwithstanding the termination of the Executive’s employment with the
Corporation for any reason whatsoever.  Such covenants shall be deemed and
construed as separate agreements independent of any other provisions of this
Agreement and any other agreement between the Corporation and the Executive. 
The existence of any claim or cause of action by the Executive against the
Corporation, unless predicated on this Agreement, shall not constitute a defense
to the enforcement by the Corporation of any or all such covenants.  It is
expressly agreed that the remedy at law for the breach of any such covenant is
inadequate and injunctive relief and specific performance shall be available to
prevent the breach or any threatened breach thereof.


c.    If the Executive breaches any of the covenants set forth in Sections 8, 9,
10 and 11 of this Agreement, the Executive shall reimburse the Corporation for
(i) any long-term incentive compensation received by the Executive from the
Corporation during the 12-month period preceding the breach, and (ii) any
profits realized from the sale of securities of the Corporation during such
12-month period.
13.    Termination.  This Agreement (other than Sections 8, 9, and 11, as
provided in Section 13 or 14, which shall survive any termination hereof for any
reason, including the expiration hereof due to non-renewal (an “Expiration”))
may be terminated as follows:
a.    The Corporation may terminate this Agreement and the Executive’s
employment hereunder at any time, with or without Cause, upon written notice to
the Executive.  The Executive may terminate this Agreement and the Executive’s
employment hereunder, at any time, with or without Good Reason.
b.    In the event of termination by the Corporation without Cause or by the
Executive for Good Reason, which shall not include a termination due to the
Executive’s death or Disability, (i) the effective date thereof shall be stated
in a written notice from the Board or the Executive, as the case may be, to the
other party, which in the case of a termination for Good Reason shall not be
earlier than 30 days from the date such written notice is delivered, and (ii)
the Executive shall be entitled to receive (1) within 10 business days following
the effective date of such termination the payment of that portion of the
Executive’s Base Salary accrued through the date of termination to the extent
not previously paid, any annual bonus earned during the prior fiscal year but
not yet paid to the Executive, any incurred but unreimbursed expenses owed to
the Executive in accordance with the Corporation’s policy or this Agreement, and
any accrued but unused vacation pay owed to the Executive in accordance with the
Corporation’s policy (the “Accrued Obligations”) and (2) all amounts arising
from the Executive’s participation in, or benefits under, any employee benefit
plans, programs or arrangements, which amounts shall be payable in accordance
with the terms and conditions of such employee benefit plans, programs or
arrangements (the “Other Benefits”). In addition, subject to the Executive’s
entering into and not revoking the General Release (the “Release”) set

6



--------------------------------------------------------------------------------



forth in Exhibit B attached hereto within 30 days after the effective date of
termination (i) the Executive shall be entitled to receive all Severance
Payments under Section 13(g), (ii) any unvested stock options, stock
appreciation rights, restricted stock awards, restricted stock units and any
other equity-based awards held by the Executive that are subject only to service
or time based vesting conditions (and not performance-based vesting conditions)
and that would have vested during the 12-month period following the Executive’s
termination will vest as of the day immediately preceding the effective date of
termination, (iii) any unvested equity-based or long-term cash-based awards held
by the Executive that are subject to any performance-based vesting conditions
shall become vested on a prorated basis, based on the portion of the performance
period that has elapsed prior to the date of termination, determined in
accordance with the Corporation’s administrative practices, and shall be paid at
the time such award would have been paid to the Executive had he or she remained
employed through the end of the applicable performance period, based on actual
performance during such performance period, and (iv) any stock options or stock
appreciation rights held by the Executive shall remain exercisable until the
earlier of 24 months after the date of termination or their original expiration
date. The Severance Payment under Section 13(g)(i) shall be made to the
Executive within 30 days after the effective date of termination; provided that
if such 30-day period straddles two consecutive calendar years, payment shall be
made in the second of such years.
c. The Executive’s employment shall terminate automatically upon the Executive’s
death. Upon the Disability of the Executive, the Corporation may give to the
Executive written notice of its intention to terminate the Executive’s
employment. In such event, the Executive’s employment with the Corporation shall
terminate effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Date”), provided that, within the 30 days
after such receipt, the Executive shall not have returned to perform, with or
without reasonable accommodation, the essential functions of his or her
position. For purposes of this Agreement, “Disability” shall mean the
Executive’s inability to perform, with or without reasonable accommodation, the
essential functions of his or her position hereunder for a period of 180
consecutive days (or 180 days within any period of 12 consecutive months) due to
mental or physical incapacity, as determined by mutual agreement of a physician
selected by the Corporation or its insurers and a physician selected by the
Executive; provided, however, if the opinion of the Corporation’s physician and
the Executive’s physician conflict, the Corporation’s physician and the
Executive’s physician shall together agree upon a third physician, whose opinion
shall be binding. In the event the Executive’s employment terminates due to
death or Disability, the Corporation shall pay to the Executive (i) the Accrued
Obligations, (ii) the Other Benefits and (iii) an amount equal to the annual
bonus payout for the Executive for such fiscal year based on actual Corporation
performance for such fiscal year, prorated pursuant to the terms of the
Corporation’s annual bonus plan and payable at the time the annual bonus would
have been paid to the Executive had he or she remained employed through the end
of such fiscal year.    

7



--------------------------------------------------------------------------------



d. In the event of termination by the Corporation with Cause, the Executive
shall be entitled to receive only the Accrued Obligations and Other Benefits. 
e.    The following shall constitute “Cause”:


(i)  The willful failure by the Executive to substantially perform the
Executive’s duties with the Corporation (other than any such failure resulting
from the Executive’s incapacity due to physical or mental illness), after a
written demand for substantial performance is delivered to the Executive by the
Board, which demand specifically identifies the manner in which the Board
believes that the Executive has not substantially performed the Executive’s
duties; or


(ii)  The Executive’s willful misconduct that is demonstrably and materially
injurious to the Corporation, monetarily or otherwise; or


(iii) The Executive’s commission of such acts of dishonesty, fraud,
misrepresentation or other acts of moral turpitude as would prevent the
effective performance of the Executive’s duties; or


(iv)  The Executive’s conviction or plea of no contest to a felony or a crime of
moral turpitude.


For purposes of this subsection e., no act, or failure to act, on the
Executive’s part shall be deemed “willful” unless done, or omitted to be done,
by the Executive not in good faith and without the reasonable belief that the
Executive’s action or omission was in the best interest of the Corporation. 
Notwithstanding the foregoing, the Executive shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to the
Executive a copy of a resolution duly adopted by the affirmative vote of a
majority of the non-employee members of the Board at a meeting of such members
(after reasonable notice to the Executive and an opportunity for the Executive,
together with the Executive’s counsel, to be heard before such members of the
Board), finding that the Executive has engaged in the conduct set forth above in
this subsection e. and specifying the particulars thereof in detail.


f.    The Executive shall have “Good Reason” to effect a termination in the
event that the Corporation (i) breaches its obligations to pay any salary,
benefit or bonus due hereunder, or (ii) requires the Executive to relocate more
than 50 miles from the Executive’s current, principal place of employment other
than requiring Executive to relocate to the Corporation’s restaurant service
center located in Glendale, California, (iii) assigns to the Executive any
duties inconsistent with the Executive’s position with the Corporation or
significantly and adversely alters the nature or status of the Executive’s
responsibilities or the conditions of the Executive’s employment, or
(iv) reduces the Executive’s base salary and/or bonus opportunity, except for
across-the-board reductions similarly affecting all management personnel of the
Corporation and all

8



--------------------------------------------------------------------------------



management personnel of any corporation or other entity which is in control of
the Corporation; and in the event of any of (i), (ii), (iii) or (iv), the
Executive has given written notice to the Board as to the details of the basis
for such Good Reason within 30 days following the date on which the Executive
alleges the event giving rise to such Good Reason occurred, the Corporation has
failed to provide a reasonable cure within 30 days after its receipt of such
notice and the effective date of the termination for Good Reason occurs within
180 days after the initial existence of the facts or circumstances constituting
Good Reason.  In the event of a termination by the Executive with Good Reason,
the Executive will be entitled to all Severance Payments under Section 13(g).
g.    The “Severance Payments” consist of the following and, subject to
subsection h. of Section 20, shall be paid as follows:  (i) an amount, in one
lump sum, equal to one times the sum of (A) the Executive’s annual Base Salary,
at the then current effective annual rate, plus (B) the average of the
Executive’s actual bonus attributable to each of the preceding three fiscal
years; and (ii) the payment by the Corporation of premiums on behalf of the
Executive, for coverage substantially similar to that provided under the
Corporation’s health and life insurance plans, at the same cost to the Executive
as was effective immediately prior to termination, and for so long as the
Executive elects to continue such coverage up to a 12-month period.  To the
extent that the Executive becomes covered under a health or life insurance plan
maintained by a subsequent employer, the Executive shall cease to be covered
under the same type of plan maintained by the Corporation.  The Executive agrees
to notify the Corporation within 30 days after similar health or life benefits
become available to the Executive from a subsequent employer. The Executive
shall not be entitled to a prorated bonus pursuant to subsection b. of Section 5
for the year in which the Executive is terminated.
h.    In the event of any termination of the Executive other than by the
Executive for Good Reason, by the Corporation without Cause or due to the
Executive’s death or Disability, the Executive shall be entitled only to the
Accrued Obligations and Other Benefits. In the event of any termination of the
Executive, all amounts owed by the Executive to the Corporation for any reasons
whatsoever will become immediately due and payable and the Corporation will
transfer to the Executive any life insurance policy maintained by the
Corporation for the Executive’s benefit.
i.    In the event of any termination of the Executive by the Executive for Good
Reason or by the Corporation without Cause, the Corporation shall provide
standard outplacement services at the expense of the Corporation, but not to
exceed in total an amount equal to $10,000, from an outplacement firm selected
by the Corporation. In order to receive outplacement services, the Executive
must begin utilizing the services within 90 days of his or her date of
termination.
14.    Change in Control and Termination Thereafter.  If within 24 months
following a Change in Control, as defined below, the employment of the Executive
is terminated by the Corporation without Cause or by the Executive for Good
Reason, which shall not include a

9



--------------------------------------------------------------------------------



termination due to the Executive’s death or Disability, then the provisions of
Section 13 shall not apply and the following shall apply:
a.    The Executive shall be entitled to receive all Accrued Obligations and
Other Benefits. In addition, subject to subsection h. of Section 20 and subject
to the Executive’s entering into and not revoking the Release within 30 days
after the effective date of termination, the Executive shall receive the
following: (i) a lump sum payment equal to two times the sum of (A) the
Executive’s Base Salary in effect immediately prior to the Change in Control,
plus (B) the average of the Executive’s actual bonus attributable to each of the
preceding three fiscal years; and (ii) a lump sum payment equal to the bonus to
which the Executive would have been entitled under the Corporation’s annual
incentive plan for the then current fiscal year, determined based on actual
performance for the full performance period, and prorated based on the portion
of the performance period that has elapsed prior to the date of termination,
determined in accordance with the Corporation’s administrative practices. The
payment described in clause (i) of this subsection a. shall be made to the
Executive within 30 days after the effective date of termination; provided that
if such 30-day period straddles two consecutive calendar years, payment shall be
made in the second of such years. The payment described in clause (ii) of this
subsection a. shall be paid at the time the annual bonus would have been paid to
the Executive had he or she remained employed through the last day of the
applicable fiscal year.
b.    The Corporation shall pay premiums on behalf of the Executive, for
coverage substantially similar to that provided under the Corporation’s health
and life insurance plans, at the same cost to the Executive as was effective
immediately prior to termination, and for so long as the Executive elects to
continue such coverage up to a 24 month period.  To the extent that the
Executive becomes covered under a health or life insurance plan maintained by a
subsequent employer, the Executive shall cease to be covered under the same type
of plan maintained by the Corporation.  The Executive agrees to notify the
Corporation within 30 days after similar health or life benefits become
available to the Executive from a subsequent employer.
c.    Any unvested stock options, stock appreciation rights, restricted stock
awards, restricted stock units, and other equity-based awards held by the
Executive that are subject only to service or time based vesting conditions (and
not performance-based vesting conditions) will vest as of the day immediately
preceding the effective date of termination and, to the extent applicable, will
become exercisable, and any restrictions or conditions on such equity-based
awards shall immediately lapse and be deemed satisfied. Any stock options or
stock appreciation rights held by the Executive shall remain exercisable until
the earlier of 24 months after the date of termination or their original
expiration date.
Upon the occurrence of a Change in Control, the Executive shall, with respect to
all outstanding, unvested performance units and any other equity-based and
long-term cash-based compensation awards subject to performance-based vesting
criteria that are

10



--------------------------------------------------------------------------------



held by the Executive immediately prior to the Change in Control, be deemed to
have satisfied any performance-based vesting criteria based on the Corporation’s
actual performance through the date of the Change in Control, and following the
Change in Control any such awards shall continue to vest based upon the time or
service-based vesting criteria, if any, to which the award is subject. If the
Executive’s employment terminates in accordance with the terms and conditions of
this Section 14(c) after a Change in Control, such performance-based awards
shall become immediately and fully vested, and shall be paid to the Executive
not later than 30 days after the date of such termination.
d.    The Executive shall be bound by the non-solicitation provisions of
Section 11, which shall remain in full force and effect for a period of 24
months following the effective date of the Executive’s termination.
e.    If the Executive dies after signing the Release and prior to receiving
Severance Payments to which he or she is entitled pursuant to this Agreement,
payment shall be made to the beneficiary designated by the Executive to the
Corporation or, in the event of no designation of beneficiary, then to the
estate of the deceased Executive.
15.    Definition of Change in Control.  A “Change in Control” shall be deemed
to have occurred if:
a.    any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities and Exchange Act of 1934, as amended (the “Exchange Act”) (other than
the Corporation; any trustee or other fiduciary holding securities under an
employee benefit plan of the Corporation; or any Corporation owned, directly or
indirectly, by the stockholders of the Corporation in substantially the same
proportions as their ownership of Stock of the Corporation) is or becomes after
the Effective Date the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Corporation (not
including in the securities beneficially owned by such person any securities
acquired directly from the Corporation or its affiliates) representing 35% or
more of the combined voting power of the Corporation’s then outstanding
securities; or
b.    during any period of two consecutive years (not including any period prior
to the Effective Date), individuals who at the beginning of such period
constitute the Board, and any new director (other than a director designated by
a person who has entered into an agreement with the Corporation to effect a
transaction described in subsections a., c. or d. of this Section 15) whose
election by the Board or nomination for election by the Corporation’s
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority thereof; or
c.    the consummation of a merger or consolidation of the Corporation with any
other corporation, other than (A) a merger or consolidation which would result
in the

11



--------------------------------------------------------------------------------



voting securities of the Corporation outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity), in combination with the
ownership of any trustee or other fiduciary holding securities under an employee
benefit plan of the Corporation, at least 75% of the combined voting power of
the voting securities of the Corporation or such surviving entity outstanding
immediately after such merger or consolidation or (B) a merger or consolidation
effected to implement a recapitalization of the Corporation (or similar
transaction) in which no person acquires more than 50% of the combined voting
power of the Corporation’s then outstanding securities; or
d.    the stockholders of the Corporation approve a plan of complete liquidation
of the Corporation or an agreement for the sale or disposition by the
Corporation of all or substantially all of the Corporation’s assets;
provided, that with respect to any non-qualified deferred compensation that
becomes payable on account of the Change in Control, the transaction or event
described in subsection a., b., c. or d. also constitutes a “change in control
event,” as defined in Treasury Regulation §1.409A-3(i)(5) if required in order
for the payment not to violate Section 409A of the Code.
16.    Parachute Payment Matters.
Notwithstanding any other provision of this Agreement, if by reason of
Section 280G of the Code any payment or benefit received or to be received by
the Executive in connection with a Change in Control or the termination of the
Executive’s employment (whether payable pursuant to the terms of this Agreement
(“Contract Payments”) or any other plan, arrangements or agreement with the
Corporation or an Affiliate (as defined below) (collectively with the Contract
Payments, “Total Payments”)) would not be deductible (in whole or part) by the
Corporation, an Affiliate or other person making such payment or providing such
benefit, then the Contract Payments shall be reduced and, if Contract Payments
are reduced to zero, other Total Payments shall be reduced (in the reverse order
in which they are due to be paid) until no portion of the Total Payments is not
deductible by reason of Section 280G of the Code, provided, however, that no
such reduction shall be made unless the net after-tax benefit received by the
Executive after such reduction would exceed the net after-tax benefit received
by the Executive if no such reduction was made.  The foregoing determination and
all determinations under this Section 16 shall be made by the Accountants (as
defined below).  For purposes of this Section 16, “net after-tax benefit” shall
mean (i) the Total Payments that would constitute “parachute payments” within
the meaning of Section 280G of the Code, less (ii) the amount of all federal,
state and local income taxes payable with respect to such payments calculated at
the maximum marginal income tax rate for each year in which the foregoing shall
be paid to the Executive (based on the rate in effect for such year as set forth
in the Code as in effect at the time of the first payment of the foregoing),
less (iii) the amount of excise taxes imposed with respect to the payments and
benefits described in (i) above by Section 4999 of the Code.  For purposes of
the foregoing determinations, (a) no portion of the Total Payments the receipt
or enjoyment of which the Executive shall have effectively waived in writing
prior to the date of payment of any Contract Payment shall be taken into
account; (b) no portion of the Total Payments shall be taken

12



--------------------------------------------------------------------------------



into account which in the opinion of the Accountants does not constitute a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code
(without regard to subsection (A)(ii) thereof); (c) the Contract Payments (and,
thereafter, other Total Payments) shall be reduced only to the extent necessary
so that the Total Payments in their entirety constitute reasonable compensation
for services actually rendered within the meaning of Section 280G(b)(4) of the
Code, in the opinion of the Accountants;  and (d) the value of any non-cash
benefit or any deferred payment or benefit included in the Total Payments shall
be determined by the Accountants in accordance with the principles of Sections
280G(d)(3) and (4) of the Code.  For purposes of this Section 16, the term
“Affiliate” means the Corporation’s successors, any Person whose actions result
in a Change in Control or any company affiliated (or which, as a result of the
completion of the transactions causing a Change in Control shall become
affiliated) with the Corporation within the meaning of Section 1504 of the Code
and “Accountants” shall mean the Corporation’s independent certified public
accountants serving immediately prior to the Change in Control, unless the
Accountants are also serving as accountant or auditor for the individual, entity
or group effecting the Change in Control, in which case the Corporation shall
appoint another nationally recognized public accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accountants hereunder).  For purposes of making the determinations and
calculations required herein, the Accountants may make reasonable assumptions
and approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code, provided that the Accountant’s determinations must be made on the
basis of  “substantial authority” (within the meaning of Section 6662 of the
Code).  All fees and expenses of the Accountants shall be borne solely by the
Corporation.
17.    Arbitration of Disputes.
a.    Any dispute or claim arising out of or relating to this Agreement or any
termination of the Executive’s employment, other than with respect to Sections 8
through 12, shall be settled by final and binding arbitration in the greater Los
Angeles metropolitan area in accordance with the Commercial Arbitration rules of
the American Arbitration Association, and judgment upon the award rendered by
the arbitrators may be entered in any court having jurisdiction thereof.
b.    Except as provided by applicable law, the fees and expenses of the
arbitration panel shall be shared equally by the Executive and the Corporation.
c.    Except as provided by applicable law, the prevailing party in any
arbitration brought hereunder shall be entitled to an award of its costs
(including expenses and attorneys’ fees), incurred in such arbitration.
18.    No Mitigation.  The Executive shall have no duty to attempt to mitigate
the level of benefits payable by the Corporation to the Executive hereunder, by
seeking other employment or otherwise.  To the extent that the Executive becomes
covered under a health or life insurance plan maintained by a subsequent
employer, the Corporation will discontinue the Executive’s coverage; otherwise,
the Corporation shall not be entitled to set off against the amounts payable

13



--------------------------------------------------------------------------------



hereunder any amounts received by the Executive from any other source, including
any subsequent employer.
19.    Notices.  Any notices to be given hereunder by either party to the other
may be effected either by personal delivery in writing or by mail, registered or
certified, postage prepaid, with return receipt requested.  Mailed notices shall
be addressed as follows: 
a.
If to the Corporation:
 
 
 
DineEquity, Inc.
 
450 N. Brand Boulevard
 
Glendale, CA 91410
 
Attn: General Counsel
 
 
b.
If to the Executive:


 
Steven R. Layt
12714 Melrose St.
Overland Park, KS 66213

Either party may change its address for notice by giving notice in accordance
with the terms of this Section 19.


20.    General Provisions.
a.    Law Governing.  This Agreement shall be governed by, and construed and
enforced in accordance with, the internal laws of the State of California,
without regard to its conflict of laws rules.
b.    Invalid Provisions.  If any provision of this Agreement is held to be
illegal, invalid, or unenforceable, then such provision shall be fully severable
and this Agreement shall be construed and enforced as if such illegal, invalid,
or unenforceable provision had never comprised a part hereof; and the remaining
provisions hereof shall remain in full force and effect and shall not be
affected by the illegal, invalid, or unenforceable provision or by its severance
here from.  Furthermore, in lieu of such illegal, invalid, or unenforceable
provision there shall be added automatically as a part of this Agreement a
provision as similar in terms to such illegal, invalid, or unenforceable
provision as may be possible and still be legal, valid or enforceable.
c.    Entire Agreement.  With the exception of the General Release of Claims
(Exhibit B) executed as a condition to receiving certain separation benefits
hereunder, and all equity award agreements, this Agreement sets forth the entire
understanding of the parties and supersedes all prior agreements or
understandings, whether written or oral, with respect to the subject matter
hereof and all agreements, acknowledgments, designations and directions of the
Executive made or given under any Corporation policy

14



--------------------------------------------------------------------------------



statement or benefit program.  No terms, conditions, warranties, other than
those contained herein, and no amendments or modifications hereto shall be
binding unless made in writing and signed by the parties hereto.
d.    Binding Effect.  This Agreement shall extend to and be binding upon and
inure to the benefit to the parties hereto, their respective heirs,
representatives, successors and assigns.  This Agreement may not be assigned by
the Executive, but may be assigned by the Corporation to any person or entity
that succeeds to the ownership or operation of the business in which the
Executive is primarily employed by the Corporation.
e.    Waiver.  The waiver by either party hereto of a breach of any term or
provision of this Agreement shall not operate or be construed as a waiver of a
subsequent
breach of the same provision by any party or of the breach of any other term or
provision of this Agreement.
f.    Titles.  Titles of the paragraphs herein are used solely for convenience
and shall not be used for interpretation or construing any work, clause,
paragraph, or provision of this Agreement.
g.    Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but which together shall constitute
one and the same instrument.
h.    Compliance with IRC Section 409A.   The following provisions shall apply
to this Agreement with respect to Section 409A of the Code:
(i) The lump sum cash severance payments which are payable under clause (i) of
subsection g. of Section 13 and subsection a. of Section 14. are intended to
satisfy the short-term deferral exemption under Treasury Regulation Section
1.409A-1(b)(4) and shall be made not later than the last day of the applicable
two and one-half month period with respect to such payment, within the meaning
of Treasury Regulation Section 1.409A-1(b)(4).


(ii)  If any provision of this Agreement (or of any award of compensation,
including equity compensation or benefits) would cause the Executive to incur
any additional tax or interest under Section 409A of the Code or any regulations
or Treasury guidance promulgated thereunder, the Corporation shall, after
consulting with the Executive, reform such provision to comply with Section 409A
of the Code, provided that the Corporation agrees to maintain, to the maximum
extent practicable, the original intent and economic benefit the Executive of
the applicable provision without violating the provisions of Section 409A of the
Code.


(iii)  Notwithstanding any provision to the contrary in this subsection h., if
Executive is deemed on the Termination Date to be a “specified employee” within
the meaning of that term under Section 409A(a)(2)(B) of the Code, then with
regard to any payment or the provision of any benefit that is required to be
delayed in compliance with

15



--------------------------------------------------------------------------------



Section 409A(a)(2)(B) of the Code such payment or benefit shall not be made or
provided (subject to the last sentence hereof) prior to the earlier of (A) the
expiration of the six-month period measured from the date of the Executive’s
“separation from service” (as such term is defined under Section 409A of the
Code) or (B) the date of the Executive’s death (the “Delay Period”).  Upon the
expiration of the Delay Period, all payments and benefits delayed pursuant to
this subsection h. (whether they would have otherwise been payable in a single
sum or in installments in the absence of such delay) shall be paid or reimbursed
the Executive in a lump sum, and any remaining payments and benefits due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified for them herein.  Notwithstanding the foregoing, to the extent
that the foregoing applies to the provision of any ongoing welfare benefits to
the Executive that would not be required to be delayed if the premiums therefore
were paid by Executive, the Executive shall pay the full cost of premiums for
such welfare benefits during the Delay Period and the Corporation shall pay the
Executive an amount equal to the amount of such premiums paid by the Executive
during the Delay Period promptly after its conclusion.


i.Withholding. The Corporation may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulations.


IN WITNESS WHEREOF, the Corporation and the Executive have executed this
Agreement as of the date and year first above written.
THIS AGREEMENT CONTAINS AN ARBITRATION CLAUSE.




EXECUTIVE:
DineEquity, Inc.:
 
 
 
 
By:   /s/Steven R. Layt      
 
By:
    /s/ John B. Jakubek      
  Steven R. Layt
 
  John B. Jakubek
 
 
 
 

 





16



--------------------------------------------------------------------------------

Exhibit 10.1

Exhibit A


Executive’s Authorities and Duties


During the Employment Period, the Executive will serve as President, Applebee’s
Business Unit, reporting directly to the Chief Executive Officer of the
Corporation, with duties, authorities and responsibilities commensurate with
such title and office at the Corporation and the Executive’s services shall be
performed at the Corporation’s Applebee’s Business Unit offices in Kansas City,
Missouri or at the Corporation’s restaurant service center in Glendale,
California.





A-1



--------------------------------------------------------------------------------

Exhibit 10.1

Exhibit B


General Release




1.General Release by Executive.    In consideration of the benefits provided
under Section 13 or 14, as applicable of the Employment Agreement by and between
[Executive Name] (“Executive”)and DineEquity, Inc., a Delaware corporation, and
subject to Section 2 below, Executive hereby releases and discharges forever the
Corporation, and each of its divisions, affiliates and subsidiaries, and each of
their present and former directors, officers, employees, trustees, agents,
attorneys, administrators, plans, plan administrators, insurers, parent
corporations, subsidiaries, divisions, related and affiliated companies and
entities, shareholders, members, representatives, predecessors, successors and
assigns, and all persons acting by, through, under or in concert with them
(hereinafter collectively referred to as the “Executive Released Parties”), from
and against all liabilities, claims, demands, liens, causes of action, charges,
suits, complaints, grievances, contracts, agreements, promises, obligations,
costs, losses, damages, injuries, attorneys’ fees, and other legal
responsibilities (collectively referred to as “Claims”), of any form whatsoever,
including, but not limited to, any claims in law, equity, contract, tort, or any
claims under the California Labor Code, the California Civil Code, the
California Business and Professions Code, the California Fair Employment and
Housing Act, Title VII of the Civil Rights Act of 1964, as amended, the
Americans With Disabilities Act, the Age Discrimination in Employment Act
(“ADEA”), as amended by the Older Workers Benefit Protection Act of 1990 (29
U.S.C. §§ 621, et seq.), the Sarbanes-Oxley Act of 2002, the Employee Retirement
Income Security Act of 1974, or any other local ordinance or federal or state
statute, regulation or constitution, whether known or unknown, unforeseen,
unanticipated, unsuspected or latent, which Executive or Executive’s successors
in interest now own or hold, or have at any time heretofore owned or held, or
may at any time own or hold by reason of any matter or thing arising from any
cause whatsoever prior to the date of execution of this Agreement, and without
limiting the generality of the foregoing, from all claims, demands and causes of
action based upon, relating to, or arising out of: (a) Executive’s employment
relationship with the Corporation and/or any of the Executive Released Parties
and the termination of that relationship; (b) Executive’s relationship as a
shareholder, optionholder or holder of any interest whatsoever in any of the
Executive Released Parties; (c) Executive’s relationship with any of the
Executive Released Parties as a member of any boards of directors; and (d) any
other type of relationship (business or otherwise) between Executive and any of
the Executive Released Parties.
2.    Exclusions from General Release.    Notwithstanding the generality of
Section 1, Executive does not release the following claims and rights:
(a)
Executive’s rights under this Agreement;

(a)
Executive’s rights as a shareholder and option holder in the Corporation

(b)
any claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;







--------------------------------------------------------------------------------



(c)
claims to continued participation in certain of the Corporation’s group benefit
plans pursuant to the terms and conditions of the federal law known as COBRA or
the comparable California law known as Cal-COBRA;

(d)
any rights vested prior to the date of Executive’s termination of employment to
benefits under any Corporation-sponsored retirement or welfare benefit plan;

(e)
Executive’s rights, if any, to indemnity and/or advancement of expenses pursuant
to applicable state law, the Corporation’s articles, bylaws or other corporate
governance documents, and/or to the protections of any director’ and officers’
liability policies of the Corporation or any of its affiliates; and

(f)
any other right that may not be released by private agreement.

a.
(collectively, the “Executive Unreleased Claims”).



3.    Rights Under the ADEA.    Without limiting the scope of the foregoing
release of Claims in any way, Executive certifies that this release constitutes
a knowing and voluntary waiver of any and all rights or claims that exist or
that Executive has or may claim to have under ADEA. This release does not govern
any rights or claims that might arise under the ADEA after the date this
Agreement is signed by the parties. Executive acknowledges that: (a) the
consideration provided pursuant to this Agreement is in addition to any
consideration that he would otherwise be entitled to receive; (b) he has been
and is hereby advised in writing to consult with an attorney prior to signing
this Agreement; (c) he has been provided a full and ample opportunity to review
this Agreement, including a period of at least 21 days within which to consider
it; (d) to the extent that Executive takes less than 21 days to consider this
Agreement prior to execution, Executive acknowledges that he had sufficient time
to consider this Agreement with counsel and that he expressly, voluntarily and
knowingly waives any additional time; and (e) Executive is aware of his right to
revoke this Agreement at any time within the seven-day period following the date
on which he executes the Agreement and that the Agreement shall not become
effective or enforceable until the calendar day immediately following the
expiration of the seven-day revocation period (the “Effective Date”). Executive
further understands that he shall relinquish any right he has to the
consideration specified in this Agreement if he exercises his right to revoke
it, and shall instead receive only such consideration as provided in his
Employment Agreement. Notice of revocation must be made in writing and must be
received by the Senior Vice President, Human Resources of the Corporation, no
later than 5:00 p.m. (Pacific Time) on the seventh calendar day immediately
following the date on which Executive executes this Agreement.
4.    Unknown Claims.    It is further understood and agreed that Executive
waives all rights under Section 1542 of the California Civil Code and/or any
statute or common law principle of similar effect in any jurisdiction with
respect to any Claims other than the Executive Unreleased Claims. Section 1542
reads as follows:

B-2



--------------------------------------------------------------------------------



“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
Notwithstanding the provisions of Section 1542 or any statute or common law
principle of similar effect in any jurisdiction, and for the purpose of
implementing a full and complete release and discharge of all claims, Executive
expressly acknowledges that this Agreement is intended to include in its effect,
without limitation, all claims which Executive does not know or suspect to exist
in Executive’s favor at the time of execution hereof, and that the general
release agreed upon contemplates the extinguishment of any such claims.
5.    Covenant Not To Sue.    Executive represents and covenants that he has not
filed, initiated or caused to be filed or initiated, any Claim, charge, suit,
complaint, grievance, action or cause of action against the Corporation or any
of the Executive Released Parties. Except to the extent that such waiver is
precluded by law, Executive further promises and agrees that he will not file,
initiate, or cause to be filed or initiated any Claim, charge, suit, complaint,
grievance, action, or cause of action based upon, arising out of, or relating to
any Claim, demand, or cause of action released herein, nor shall Executive
participate, assist or cooperate in any Claim, charge, suit, complaint,
grievance, action or proceeding regarding any of the Executive Released Parties,
whether before a court or administrative agency or otherwise, unless required to
do so by law. The parties acknowledge that this Agreement will not prevent the
Executive from filing a charge with the Equal Employment Opportunity Commission
(or similar state agency) or participating in any investigation conducted by the
Equal Employment Opportunity Commission (or similar state agency); provided,
however, that Executive acknowledges and agrees that any Claims by Executive, or
brought on his behalf, for personal relief in connection with such a charge or
investigation (such as reinstatement or monetary damages) would be and hereby
are barred.
6.    No Assignment.    Executive represents and warrants that he has made no
assignment or other transfer, and covenants that he will make no assignment or
other transfer, of any interest in any Claim which he may have against the
Executive Released Parties, or any of them.
7.    Indemnification of Executive Released Parties.    Executive agrees to
indemnify and hold harmless the Executive Released Parties, and each of them,
against any loss, claim, demand, damage, expenses, or any other liability
whatsoever, including reasonable attorneys’ fees and costs resulting from: (a)
any breach of this release by Executive or Executive’s successors in interest;
(b) any assignment or transfer, or attempted assignment or transfer, of any
Claims released hereunder; or (c) any action or proceeding brought by Executive
or Executive’s successors in interest, or any other, if such action or
proceeding arises out of, is based upon, or is related to any Claims, demands,
or causes of action released herein; provided, however, that this
indemnification provision shall not apply to any challenge by Executive of the
release of claims under the ADEA, Title VII, or similar discrimination laws, and
any right of the Release Parties to recover attorneys’ fees and/

B-3



--------------------------------------------------------------------------------



or expenses for such breach shall be governed by applicable law. It is the
intention of the parties that this indemnity does not require payment as a
condition precedent to recovery by any of the Executive Released Parties under
this indemnity.
8.    Non-Disparagement by Executive.    Executive agrees not to publish or
disseminate, directly or indirectly, any statements, whether written or oral, or
other verbal or non-verbal communications that clearly communicate an
affirmative or negative response to a question or statement, that are or could
be harmful to or reflect negatively on any of the Executive Released Parties
and/or their businesses, or that are otherwise disparaging of any of the
Executive Released Parties and/or their businesses, or any of their past or
present or future officers, directors, employees, advisors, or agents in their
capacity as such, or any of their policies, procedures, practices,
decision-making, conduct, professionalism or compliance with standards. For
avoidance of doubt, statements by Executive, which Executive reasonably and in
good faith believes to be accurate and truthful, made to the Corporation, or its
subsidiaries, affiliates or representatives pursuant to Executive's obligations
under Section 10 hereof shall not be deemed a violation of this Section 8.
9.    Cooperation.    Executive agrees to cooperate fully with the Corporation
and its subsidiaries and affiliates in transitioning his duties in response to
reasonable requests for information about the business of the Corporation or its
subsidiaries or affiliates or Executive’s involvement and participation therein;
the defense or prosecution of any claims or actions now in existence or which
may be brought in the future against or on behalf of the Corporation or its
subsidiaries or affiliates which relate to event or occurrences that transpired
while Executive was employed by the Corporation; and in connection with any
investigation or review by any federal, state or local regulatory,
quasi-regulatory or self-governing authority (including, without limitation, the
Securities and Exchange Commission) as any such investigation or review relates
to events or occurrences that transpired while Executive was employed by the
Corporation. Executive’s full cooperation shall include, but not be limited to,
being available to meet and speak with officers or employees of the Corporation
and/or its counsel at reasonable times and locations, executing accurate and
truthful documents, appearing at the Corporation’s request as a witness at
depositions, trials or other proceedings without the necessity of a subpoena,
and taking such other actions as may reasonably be requested by of the
Corporation and/or its counsel to effectuate the foregoing. In requesting such
services, the Corporation will consider other commitments that Executive may
have at the time of the request, and Executive’s availability and obligations
under this Section shall in all instances reasonably be subject to Executive’s
other commitments. The Corporation agrees to reimburse Executive for any
reasonable, out-of-pocket travel, hotel and meal expenses incurred in connection
with Executive’s performance of obligations pursuant to this Section for which
Executive has obtained prior, written approval from the Corporation, and the
Corporation shall pay Executive $200.00 per hour for any services performed by
Executive at the request of the Corporation pursuant to this Section 9.
10.    Truthful Testimony; Notice of Request for Testimony.    Nothing in this
Agreement is intended to or shall preclude either party from providing testimony
that such party reasonably and in good faith believes to be truthful in response
to a valid subpoena, court order, regulatory request or other judicial,
administrative or legal process or otherwise as required by law. Executive shall
notify the Corporation in writing as promptly as practicable after receiving any
such

B-4



--------------------------------------------------------------------------------



request of the anticipated testimony and at least 10 days prior to providing
such testimony (or, if such notice is not possible under the circumstances, with
as much prior notice as is possible) to afford the Corporation a reasonable
opportunity to challenge the subpoena, court order or similar legal process.
Moreover, nothing in this Agreement shall be construed or applied so as to limit
any person from providing candid statements that such party reasonably and in
good faith believes to be truthful to any governmental or regulatory body or any
self-regulatory organization.
DATE                        EXECUTIVE






__________________            ____________________________





B-5

